Citation Nr: 0213029	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection 
for PTSD and assigned a 50 percent disability rating 
effective April 21, 1999.  By a rating decision dated July 
2001 the veteran's PTSD was increased to 70 percent disabling 
effective April 21, 1999.  

A review of the record reflects that the veteran's claim for 
entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code was 
denied in the July 2001 rating decision.  The veteran 
submitted a written notice of disagreement as to that rating 
action by facsimile letter to the RO in March 2002.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes 
that the veteran also filed a disagreement with a denial of 
entitlement to a total disability rating based on individual 
unemployability; however, the veteran was granted that 
benefit in the July 2001 rating decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran sent a March 2002 facsimile letter indicating his 
desire to withdraw his appeal with respect to an evaluation 
in excess of 70 percent for PTSD.



CONCLUSION OF LAW

The veteran has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c). 

By a rating decision dated July 2000 the RO granted 
entitlement to service connection for PTSD and assigned a 
disability rating of 50 percent effective April 21, 1999.  A 
notice of disagreement to that decision was received in 
August 2000.  A statement of the case was issued in August 
2000.  A substantive appeal was received in November 2000.  
By a rating decision dated July 2001, the veteran's PTSD was 
increased to 70 percent effective April 21, 1999.  A 
supplemental statement of the case was issued in July 2001.  

On March 14, 2002, the veteran sent a signed facsimile letter 
indicating his desire to withdraw his appeal with respect to 
an evaluation in excess of 70 percent for PTSD. 

Consequently, and because this issue was the only issue 
properly perfected for appeal, further action by the Board on 
this appeal is not appropriate.  The appeal is therefore 
dismissed. 



ORDER

The appeal of the claim for an evaluation in excess of 70 
percent for service connected PTSD, is dismissed.


REMAND

As noted above, the veteran filed a timely notice of 
disagreement (see facsimile letter received by RO in March 
2002) with a July 2001 RO decision denying the veteran's 
claims for entitlement to Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  However, a statement of the case on this matter has 
not been issued by the RO.

In Manlincon v. West, 12 Vet. App. at 238, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
these circumstances where a notice of disagreement is filed, 
but a statement of the case has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued.  Accordingly, the case is remanded to the 
RO for the following development:

The RO should issue a statement of the 
case on the issue of entitlement to 
Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, 
United States Code.  The veteran and his 
representative are advised that they must 
submit a timely substantive appeal to 
perfect their right to appellate review 
by the Board.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome as to this issue.  The veteran 
need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



